Citation Nr: 0524771	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  00-10 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1981 
to January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to service connection 
for a chronic low back disability.  

Following receipt of notification of the October 1999 
determination, the veteran perfected a timely appeal with 
respect to the denial of his claim for service connection for 
a low back disability.  Thereafter, in November 2003 and July 
2004, the Board remanded this issue to the RO, through the 
Appeals Management Center (AMC), for further evidentiary 
development.  Most recently, after completing the requested 
development to the extent possible and continuing to deny the 
service connection claim on appeal, the AMC returned the 
veteran's case to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran did not exhibit chronic disability of the 
lumbar spine in service or arthritis within the first post 
service year, and lumbar spine disability is not otherwise 
associated with his active duty.  




CONCLUSION OF LAW

A lumbar spine disability was not incurred or aggravated in 
service, and arthritis of the lumbar spine may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

By letters dated in January 2001, January 2004, August 2004, 
and October 2004, VA informed the veteran of the type of 
evidence necessary to support his service connection claim.  
In addition, VA notified the veteran that it would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this claim.  Further, 
VA notified the veteran of his opportunity to submit 
"additional information," "information that is relevant to 
. . . [his] appeal," or "any additional evidence that 
pertains to . . . [his] appeal."  Thus, he may be considered 
advised to submit all pertinent evidence in his possession.  

Additionally, the October 1999 rating decision, the April 
2000 statement of the case (SOC), as well as the October 
2002, March 2004 and July 2005 supplemental statements of the 
case (SSOCs) notified the veteran of the relevant criteria 
and evidence necessary to substantiate his service connection 
claims.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Compliance with this 
requirement was legally impossible where, as here, the 
veteran filed his claim for service connection for such a 
disability in January 1999, and the RO initially adjudicated 
the issue in October 1999.  In any event, the claimant has 
the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in October 2004 was not given prior to the first 
adjudication of the issue on appeal, the content of the 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and an additional SSOC was 
provided to the veteran in July 2005.  

In addition, VA has obtained all pertinent evidence 
identified by the veteran, and he has been accorded pertinent 
VA examinations during the current appeal.  In an August 2005 
statement, the veteran's representative acknowledged that the 
veteran had failed to report to the relevant VA examination 
scheduled in September 2004, pursuant to the Board's July 
2004 remand.  However, the representative also asserted that 
"there has been insufficient notice to the veteran of the 
result of his failure to report for [the scheduled] 
examination."  Consequently, the representative maintained 
that the veteran's case should, once again, be remanded to 
the RO, through the AMC, to accord the veteran another 
opportunity to undergo a pertinent VA examination after being 
notified "of the regulations which would apply should he 
again fail to report."  

In this regard, the Board acknowledges that the claims folder 
does not contain the actual letter notifying the veteran of 
the scheduling of the September 2004 VA spine examination.  
As such, the record does not include evidence as to whether 
the veteran was actually notified of the consequences of his 
failure to report to that particular examination.  
Significantly, however, the record contains evidence of 
notification furnished to the veteran of the consequences of 
his failure to report to a VA orthopedic examination 
scheduled in conjunction with his claim for service 
connection for a low back disability in May 2003.  
Specifically, in a March 2003 letter, the Board notified the 
veteran that additional evidence was being developed with 
regard to his low back claim.  In particular, the Board 
informed the veteran that "[i]t . . . [was] important to . . 
. [his] appeal that . . . [he] report for the [scheduled] 
examination" and that, if he failed to report for the 
evaluation without good cause, his claim would be adjudicated 
based upon the evidence of record.  

Additionally, in the October 2004 letter, the AMC notified 
the veteran that records indicated that he had failed to 
report for the pertinent VA examination scheduled in 
September 2004.  The AMC asked the veteran to inform the 
agency if he would now be able to report for an examination.  
The AMC specifically notified the veteran that "[i]t is 
important to . . . [his] appeal that . . . [he] report for 
the examination" and that failure to do so might result in 
the disallowance of his claim.  The veteran did not respond 
by indicating a willingness to report for an examination.  

According to the pertinent regulation, when the veteran fails 
to report for an examination in an original claim for 
compensation without good cause, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(a) & (b) 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and the 
death of an immediate family member.  38 C.F.R. § 3.655(a) 
(2004).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA's duty to assist is 
not a one-way street.  If a veteran wishes help, he/she 
cannot passively wait for it in those circumstances where 
his/her own actions are essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet.App. 191 (1991); Hayes 
v. Brown, 5 Vet. App. 60, 68 (1993).  

Consequently, the Board finds that the veteran was adequately 
notified of the consequences of his failure to report for the 
pertinent VA examination and been offered several chances to 
report for examinations.  As such, the Board concludes that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to the issue on appeal.  Accordingly, 
the Board will proceed to adjudicate the veteran's service 
connection claim based upon the evidence currently of record.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Throughout the current appeal, the veteran has asserted that, 
during weight training while on active military duty, he 
injured his back.  Symptomatology included pain, for which he 
was given medication.  See, e.g., December 2000 hearing 
transcript (T.) at 3-4.  According to the veteran's 
testimony, he has continued to experience back pain since his 
discharge from active military duty.  See, e.g., T. at 4-6, 
9.  

Significantly, however, the competent evidence of record does 
not support the veteran's contentions.  In this regard, the 
Board acknowledges that service medical records reflected 
treatment in October 1983 for complaints of back pain for the 
past 24 hours.  At that time, the veteran reported that he 
had strained his back while lifting weights on the previous 
day and that he had also fallen from barrack steps.  A 
physical examination of the veteran's back, which was 
conducted at the October 1983 treatment session, included an 
assessment of lower back strain.  

Importantly, however, there was no mention of a low back 
disability in the remainder of the service medical records.  
In fact, the November 1983 discharge examination demonstrated 
that the veteran's spine was normal.  Also, at that 
evaluation, the veteran specifically denied ever having 
experienced recurrent back pain.  

Additionally, the first post-service evidence of a low back 
disability is dated in April 1999, more than fifteen years 
after the veteran's discharge from active military duty.  
According to a VA medical record dated in April 1999, X-rays 
were taken of the veteran's lumbosacral spine due to his 
complaints of low back pain, and these radiographic films 
demonstrated the presence of degenerative changes involving 
the facet joint of the L5-S1 disc predominantly on the right 
side.  Subsequent VA medical records reflect diagnostic 
impressions of chronic low back syndrome without evidence of 
radiculopathy or myelopathy in July 1999 as well as 
mechanical back syndrome in May 2003.  Additionally, in a 
February 2004 addendum, the examiner who had conducted the 
May 2003 VA examination noted that X-rays taken of the 
veteran's back had shown mild spondylolysis.  

Significantly, the claims folder contains no competent 
evidence supporting a finding of the existence of the 
veteran's low back disability (which has been characterized 
as degenerative arthritis at the L5-S1 level, chronic low 
back syndrome without radiculopathy or myelopathy, mechanical 
back syndrome, and mild spondylolysis) during his active 
military duty.  In addition, these disabilities have not been 
found to be otherwise related to such service.  In this 
regard, the Board acknowledges that, in the February 2004 
addendum, the VA physician stated that, "if the . . . 
[veteran had] a . . . back . . . injury . . . in . . . 
service, then the problems [that] he was having could be 
related to that."  Importantly, however, this statement is 
clearly related to history as reported by the veteran and is 
not based upon competent medical evidence.  For instance, the 
VA doctor had stated that he had reviewed the veteran's 
medical records but that he was "unable to find any 
reference to . . . [the veteran's purported in-service 
injury]."  As the Board has previously discussed in this 
decision, the service medical records do reflect treatment 
for a low back strain in October 1983.  Further, the 
physician acknowledged that the copies of medical records 
that he had been given were of "very poor quality" and he 
failed to address the fact that the claims folder contains no 
competent evidence of treatment for a diagnosed low back 
disability until more than 15 years after the veteran's 
separation from active military duty.  The examiner also 
couched his opinion in "could be related" terms and did not 
suggest that this was a probability as opposed to a remote 
possibility.  

Furthermore, as the Board has discussed in this decision, the 
first competent evidence of arthritis of the lumbar spine is 
dated in April 1999.  Specifically, X-rays taken of the 
veteran's lumbosacral spine at that time showed degenerative 
arthritis at the L5-S1 level.  Importantly, this diagnosis is 
dated more than 15 years after his discharge from active 
military duty.  Clearly, this disorder was not exhibited 
within one year of separation from such service, and there 
has been no continuity of symptoms exhibited from service to 
the initial post service findings of pertinent disability.  

Consequently, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability.  The doctrine of 
reasonable doubt is, therefore, not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a low back disability is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


